Citation Nr: 0722581	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  96-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for chronic low back strain, now with lumbar 
spondylosis, prior to October 11, 2001.

2.  Entitlement to a disability evaluation in excess of 40 
percent for chronic low back strain, now with lumbar 
spondylosis, from October 11, 2001 to December 31, 2006.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for chronic low back strain, now with lumbar 
spondylosis, from December 31, 2006, forward.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958 and from January 1959 to January 1965.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that granted service connection for 
chronic low back strain and assigned a noncompensable 
evaluation, effective in November 1995.  The veteran appealed 
the assigned rating.  Subsequent to the veteran's initiation 
of the appeal, the RO has changed, or "staged" the rating 
assigned for this disability, dependent on the facts found at 
different times during the course of this appeal.  In July 
1999 the rating was changed to 20 percent, effective in 
November 1995.  In December 2005, the rating was changed to 
40 percent, effective from October 11, 2001.  In October 
2006, the rating was changed to 20 percent, effective from 
December 31, 2006, forward.  

In December 2004 and in April 2006, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. to afford the veteran a VA medical 
examination, obtain a medical opinion, and afford the veteran 
a hearing before a Decision Review Officer (DRO) at the RO.  
Those actions completed, the matter has been returned to the 
Board for appellate consideration.  

In July 2006, the veteran testified before a DRO at a hearing 
held at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The preponderance of evidence of record shows that, prior 
to October 11, 2001, the veteran's chronic low back strain, 
now with lumbar spondylosis, resulted in no more than 
moderate limitation of motion of the lumbar spine and very 
mild disc space narrowing at L4-5, but did not result in 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion, abnormal mobility 
on forced motion, ankylosis, or radiculopathy.  

2.  The preponderance of evidence of record shows that, from 
October 11, 2001 to December 31, 2006, the veteran's chronic 
low back strain, now with lumbar spondylosis, does not result 
in ankylosis, or in persistent symptoms neurological symptoms 
caused by a diseased disc.  

3.  The preponderance of evidence of record shows that, from 
December 31, 2006, forward, the veteran's chronic low back 
strain, now with lumbar spondylosis, results in range of 
motion of the thoracolumbar spine of 50 degrees of flexion, 5 
degrees of extension, 20 degrees of lateral flexion, 
bilaterally, 20 degrees of lateral rotation, bilaterally, and 
no more than moderate limitation of motion of the lumbar 
spine; but does not result in listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion, more than mild disc narrowing at L4-5, 
abnormal mobility on forced motion, or any neurological 
symptoms caused by a diseased disc.  






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic low back strain, now with lumbar spondylosis, 
prior to October 11, 2001, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5292, 
5295 (2002)  

2.  The criteria for an evaluation in excess of 40 percent 
for chronic low back strain, now with lumbar spondylosis, 
from October 11, 2001 to December 31, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292, 5295 (2002), Diagnostic Code 5003, 
5237, 5242 (2006).  

3.  The criteria for an evaluation in excess of 20 percent 
for chronic low back strain, now with lumbar spondylosis, 
from December 31, 2006, forward, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292, 5295 (2002), Diagnostic Code 5003, 5237, 5242 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.  In this case the 
initial rating decision by the RO occurred before the 
enactment of the VCAA in November 2000, therefore the RO did 
not err in failing to provide notice prior to the initial 
adjudication.  Id; VAOPGCPREC 7- 2004.  However, the veteran 
does have the right to VCAA content-complying notice and 
subsequent VA process.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided VCAA notice to the veteran by means of 
letters dated in May 2003 and January 2005.  The May 2003 
letter informed the veteran of the requirements to establish 
a higher rating for his disability on appeal, that is, 
evidence showing an increase in severity of his disability.  
He was told of his and VA's respective duties in obtaining 
evidence.  He was also asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The January 2005 letter provided additional notice, 
including notice as to assignment of effective dates.  

Because service connection has already been granted, absence 
of notice as to the first three Dingess elements is 
necessarily harmless error.  While the RO tailored notice as 
if this were a separate claim for an increased rating, as 
opposed to part of the initial claim for service connection, 
the veteran has not been prejudiced by this characterization.  
In this regard, he has demonstrated actual knowledge of the 
general assignment of disability ratings.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  In a 
January 1998 letter, the veteran argued that active range of 
motion of his spine was incorrectly measured or interpreted.  
Following this letter the veteran consistently argued that 
the diagnosis of his back disability was incorrect, 
including, for example, a March 2002 letter to this effect.  
During the July 2006 RO hearing, the veteran testified at 
length to the various manifestations of his disability of the 
low back.  As he has consistently presented argument 
regarding the symptoms and nature of his low back disability, 
and arguments as to limitation of function due to his low 
back disability, including from service till the present, he 
has shown actual knowledge that the evaluation assigned 
depends upon the disabling effects of this disability.  For 
this reason, the Board finds that the veteran has not been 
prejudiced by any defect in the content or timing of VCAA 
notice.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations were afforded the veteran in 
January 1996, August 1997, May 1998, April 2000, and March 
and April 2005.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  





Increased Ratings

This claim originated from the April 1996 RO decision that 
granted service connection for the veteran's low back 
disability.  The claim therefore stems from the initial 
rating assigned to this disability.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Staged ratings have been assigned for the veteran's chronic 
low back strain.  These consist of a 20 percent from November 
24, 1995 to October 10, 2001, a 40 percent from October 11, 
2001 to December 30, 2006, and a 20 percent from December 31, 
2006, forward.  While the RO treated the change in rating 
effective December 31, 2006 as a "reduced rating", this 
change of rating does not fall into the category of a 
"reduced rating," but rather, is a staged rating 
appropriate for assignment in an initial claim.  See 
O'Connell v. Nicholson, No. 04-1751, (Vet. App. May 7, 2007) 
(distinguishing reduced ratings from staged ratings in 
holding that 38 C.F.R. § 3.105(e) does not apply to the 
assignment of staged ratings by the Board where the veteran's 
disability is not reduced to a level below that which was in 
effect when the veteran appealed to the Board).  The Court 
has never held that the provisions of 38 C.F.R. § 3.343 and § 
3.344 apply to staged ratings.  

The October 1996 rating decision, in which the RO assigned a 
20 percent rating effective from December 31, 2006, was based 
on findings from neurologic and orthopedic examinations of 
the veteran's back conducted March 28, 2005 and April 4, 
2005, respectively.  The discussion below is divided 
accordingly.  


Schedular criteria - regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. 4.71, Diagnostic Code 
5003 (2006).

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)). These changes 
became effective on September 23, 2002.  See  68 Fed. Reg. 
51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 26, 2003, 38 C.F.R. § 4.71a, lumbosacral 
strain was evaluated under Diagnostic Code 5295.  A 40 
percent rating was assigned for lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motions.  Id.  A 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 provided for a 40 percent rating for severe 
limitation of motion of the lumbar spine, and a 20 percent 
rating for moderate limitation of motion of the lumbar spine.  

Under 38 C.F.R Part 4, Diagnostic Code 5293 (prior to 
September 23, 2002), a 60 percent rating was assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  A 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 20 percent rating was assigned for 
moderate intervertebral disc syndrome, with recurring 
attacks.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which pertained 
to intervertebral disc syndrome effective from September 23, 
2002 to September 26, 2003, evaluations, in pertinent part, 
were assigned as follows:  

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months.............................................. 20





Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervetebral disc syndrome is evaluated 
based on incapacitating episodes, disabilities of the 
thoracic and lumbar spine are evaluated under the general 
formula for diseases and injuries of the spine (general 
formula) under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  These criteria apply to disability of the spine with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The criteria, in 
pertinent part, are as follows:  

Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.................................
..20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, ... [n]ormal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of ... the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.
. . .
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Criteria for rating intervertebral disc syndrome based on 
incapacitating episodes remained substantively unchanged 
from the September 23, 2002 revision, other than the 
Diagnostic Code nomenclature was changed from 5293 to 
5243.

As indicated below, the veteran has never been found to 
suffer from ankylosis of the spine.  Therefore, Diagnostic 
Codes 5286, 5288 and 5289, effective prior to September 
26, 2003, are not for application.  For the same reason, 
ratings based on findings of ankylosis under the General 
Formula, effective from September 26, 2003, forward, are 
not for application.  


Prior to October 11, 2001

In January 1996, a VA examination of the veteran's lumbar 
spine found no abnormality of curvature, no evidence of 
scoliosis, muscle spasm, or muscle atrophy.  The veteran was 
observed to walk and move about in an entirely normal manner 
without evidence of discomfort or limp.  Range of motion of 
the lumbar spine was measured to 90 degrees of flexion, 20 
degrees of extension, 30 degrees of lateral flexion, and 30 
degrees of rotation, bilaterally.  Straight leg raising was 
present to 40 degrees on the right and 65 degrees on the 
left.  Lower extremity reflexes were equal and active, as was 
sensation.  The examiner provided a 




diagnosis of chronic low back strain with no objective or 
subjective evidence of radicular signs or symptoms.  

November 1996 x-rays of the veteran's lumbosacral spine 
revealed no abnormality for age identified in the lumbar 
spine but did show a calcified disc in the lower thoracic 
spine.  

A November 1996 report, from Chi Nguyen, M.D. indicates that 
the veteran felt tenderness in his lumbosacral area upon 
forward flexion beyond 60 degrees.  Straight leg raising was 
negative bilaterally and deep tendon reflexes were 2 plus.  
VA and private treatment records prior to October 11, 2001 
provide no further evidence relevant to rating criteria.

In August 1997, the veteran underwent another VA examination 
of his spine.  Range of motion of the lumbosacral spine was 
measured to 80 degrees of forward flexion, extension limited 
to 10 degrees by pain, lateral extension of 45 degrees to the 
right and 30 degrees to the left, and lateral rotation of 30 
degrees to the right and to the left.  There was no objective 
evidence of painful motion, spasm, weakness or tenderness and 
no postural abnormalities.  X-rays were essentially normal 
other than a slight diminution of the L5-S1 disc space, 
evidence of facet arthropathy of the L5-S1 and L4-L5 facets, 
bilaterally, and minimal point tenderness to palpation to the 
L5-S1 level.  Gait was not antalgic; there was no increased 
lumbar lordosis, thoracic kyphosis, or scoliosis.  Deep 
tendon patellar and achilles reflexes were normal as was 
light and pinprick sensation of the lower extremities.  The 
veteran did not note any weakness or numbness in his leg or 
radiculopathy.  Straight leg raising was negative to 90 
degrees.  A diagnosis was rendered of mild degenerative 
osteoarthritis of the lumbosacral spine with facet 
arthropathy L5-S1 facet, left greater than right.  

In May 1998, the veteran was again afforded a VA examination 
of his spine.  X-rays showed mild degenerative joint disease 
of the lumbar spine with two areas of osteophytosis and a 
calcified nucleus pulposus in the dorsal spine.  This was not 
associated with gross diminution of the joint space, or 
destructive changes in the vertebral end plates.  Very mild 
disc space narrowing was seen at L4-5.  The veteran's gait 
was normal and was able to move about without difficulty.  
Range of motion of the veteran's lumbar spine was described 
as "motions on standing, however, are leaning to the right 
or left 15 [degrees] in the lumbar spine area.  He flexes 
forward until the fingers are at the mid tibial area.  On 
this flexion, lower lumbar is measured to flex 10 [degrees] 
and there is another 10 [degrees] flexion above that level.  
The back extends 20 [degrees] at the lumbar area."

This examiner commented that manipulation of the veteran's 
hips was sometimes productive of pain and spasm, but that 
when the veteran was distracted by conversation, such 
manipulation did not appear to cause pain.  Deep pressure 
applied to the spinous tips of the lumbar area resulted in 
slight tenderness but with no localization.  Neurological 
findings were unchanged from the prior examination.  This 
examiner indicated that x-ray and physical examination 
results were not consistent with the veteran's reports that 
his back disability resulted in severe limitations.  

In April 2000, the veteran underwent another examination of 
his spine, including x-rays.  The examiner remarked that 
these x-rays showed no changes from previous x-rays and 
visualized nothing that might be expected to be responsible 
for the veteran's complaints of back pain.  The veteran was 
observed to have a satisfactory gait.  Range of motion 
included flexion described as bending forward until the 
veteran's fingers were at the level of his mid tibia, which 
the examiner estimated with the goniometer at 20 degrees.  
Extension was described as to 15 degrees, and lateral 
extension was described as to 20 degrees, bilaterally.  
Bending and twisting motions were without pain.  Sensory and 
reflexes were unchanged from the previous examination.  No 
spasm of the paraspinous muscles was noted, including in 
response to the examiner's manipulation of the veteran's hips 
and lower back.  Straight leg raising was mildly positive, 
bilaterally, at 60 degrees.  

The preponderance of evidence shows that the veteran's 
disability of the lumbar spine was properly rated as 20 
percent disabling prior to October 11, 2001.  A 40 percent 
rating is not warranted for this period under Diagnostic Code 
5295.  All evidence showed the veteran to have normal 
posture; there is no evidence of listing of his entire spine.  
He was able to bend forward to the point where his fingers 
reached mid tibia, which precludes a finding of "marked" 
limitation of forward bending in the standing position.  
Lateral motion was present, with no finding of loss of 
lateral motion due to his diagnosed mild osteoarthritis.  
Additionally, the April 2000 examiner specifically found the 
veteran to not suffer pain from twisting and bending.  
Although the May 1998 and April 2000 examination included 
manipulation of back and hips, there was no evidence of 
abnormal mobility on forced motion.  X-rays showed only very 
mild disc space narrowing at L4-5; in the absence of any 
other findings, the Board finds that the criteria for a 40 
percent rating under Diagnostic Code 5295 were not met prior 
to October 11, 2001.  

Similarly, the repeated findings that the veteran could flex 
forward to the point where his fingers reached mid tibia, and 
findings of extension, and lateral movement of the lumbar 
spine, including without pain on twisting or rotation, show 
that the veteran did not suffer from severe limitation of 
motion of the lumbar spine.  Therefore, a rating of 40 
percent under Diagnostic Code 5292 is not warranted.  

Prior to October 11, 2001 all reflexes and sensory 
examinations of the veteran's lower extremities were normal.  
There is no finding of muscle spasm, absent reflexes, or 
other neurologic deficits attributed to a diseased disc.  
Therefore, a rating higher than 20 percent disabling is not 
available under Diagnostic Code 5293.  

Nor does application of 38 C.F.R. § 4.40, § 4.45, or § 4.59 
result in a rating higher than 20 percent for this period.  
The August 1997 examiner considered the effect of pain as 
shown by his statement that the lumbar extension was limited 
to 10 degrees by pain and the examiner's comment that there 
was no objective evidence of painful motion or weakness.  
Similarly, the April 2000 examiner commented that bending and 
twisting motions were without pain, indicating that pain on 
motion was considered in this examination.  Finally, there is 
no evidence that motion results in any radiculopathy or other 
symptoms of intervertebral disc syndrome.  See, VAOPGCPREC 
36-97.  The veteran is already rated at greater than the 
minimum rating for limitation of motion so no additional or 
greater rating is warranted for limitation due to arthritis.  
See 38 C.F.R. §§ 4.14, 4.59.  


From October 11, 2001 to April 4, 2005

An October 10, 2001 VA report of a magnetic resonance image 
(MRI) includes the veteran's complaints of pain on 
hyperextension and radiation into the veteran's legs.  The 
radiologist found bilateral facet arthropathy and disc bulge 
at L3-4, L4-5, and L5-S1.  Mild disc height loss and early 
intervertebral dessication was noted at L4-5 and L5-S1.  
Neural foramina were narrow bilaterally at L4-5, as was mild 
central canal compromise at L5-S1.  

February 2002 VA outpatient notes report tenderness found 
over the lumbar spinous processes, left greater than right.  
The veteran was reluctant to extend his lumbar spine beyond 5 
degrees, flex his lumbar spine beyond 20 degrees, or bend in 
a lateral direction beyond 10 degrees.  Straight leg raising 
was positive at 75 degrees on the left and negative on the 
right.  Neurological findings included absent lower extremity 
reflexes.  He was diagnosed with lumbar spondylosis with 
episodic lumbar spasm and mild to moderate central and 
biforaminal stenosis, L4-5.  

In June 2002, the veteran was treated by Gregory Shubert, 
M.D. at the Kaweah Delta Health Care District emergency 
department for complaints of "back spasms" of three days 
duration.  Deep tendon reflexes were absent bilaterally in 
the lower extremities, sensation was intact in the lower 
extremities, and the veteran had an antalgic gait.  X-rays 
from that same month were reviewed by a radiologist who 
rendered an impression that no acute abnormality was noted 
within the lumbar spine.  Spondylotic changes were noted in 
the lower lumbar spine with slight narrowing of the L4-5 
intervertebral disc space height suggesting degenerative disc 
disease.  In the findings section of this report, the 
radiologist noted that this narrowing could indicate early 
degenerative disc disease at L4-5.  Dr. Shubert provided 
relevant diagnoses of lumbosacral back pain and muscle 
spasms.  Notes do not indicate whether muscles spasms were 
observed as opposed to the diagnoses rendered based on the 
veteran's report.  

John Reifenberg, D.C., provided numerous assessments in 
reports dictated in June and July 2002 and in February 2003.  
The last of these assessed the veteran with low back pain and 
lumbar disc syndrome.  Other than physical examination of the 
veteran, these reports relied on information, detailed below, 
from other medical professionals.  

June 2002 X-rays of the veteran's spine were interpreted by a 
radiologist as showing that the veteran most likely had disc 
disease at the lower lumbar levels.  

A July 2002 letter, from Mythili Sundaresan, M.D., whose 
practice is in the area of medical neurology, reports 
findings related to the veteran's symptoms of low back pain 
and pain in his lower extremities.  This physician found 
weakness present bilaterally in the brachioradialis and 
triceps, and in both legs, both proximal and distal, left 
more than right.  Tone and coordination of the lower and 
upper extremities were within normal limits and deep tendon 
reflexes were diminished in the left upper and lower 
extremities.  The veteran's gait and spine were normal.  He 
had impaired pinprick throughout the left leg and left arm 
and reduced vibratory sensation distally in his legs and left 
hand along the ulnar distribution, bilaterally.  He was 
wasting of the first dorsal interosseous, bilaterally, left 
more than right.  Dr. Sundaresan stated an impression that 
the following have been considered: stenosis due to 
osteoarthritis; outlet stenosis at L2, L3 and L3, L4; 
bilateral C5, C6 root lesion with possible brachial 
plexopathy.  This physician indicated that he had requested 
additional tests to rule out metabolic and collagen 
etiologies.  

Included with Dr. Sundaresan's report are clinical laboratory 
results and results from electrodiagnostic studies.  Dr. 
Sundaresan proved a list of conclusions with the August 7, 
2002 electrodiagnostic study report, including bilateral 
lumbosacral plexopathy, lumbosacral stenosis at L2, L4, and 
mononeuropathy multiplex of the lower extremities.  He also 
noted that clinical correlation was needed.

In an August 14, 2002 letter, Dr. Sundaresan stated his 
conclusions after review of the electrodiagnostic tests and 
additional diagnostic tests.  This physician reported that a 
MRI showed bulge and facet arthropathy, which could account 
for the veteran's back pain.  He also reported that the 
veteran suffered from slight anemia, with laboratory results 
showing diminished mean corpuscular volume and a faint band 
of gamma globulin.  The veteran's electrodiagnostic test 
results were consistent with axonal type neuropathy in both 
the upper and lower extremities.  Dr. Sundaresan stated that, 
given neuropathy and hemopoietic findings, one must consider 
possible neuropathy secondary to monoclonal gammopathy.  This 
physician also suggested to Dr. Reifenberg that further tests 
be conducted to determine if the veteran suffered from 
multiple myeloma.  

Of record is a March 2003 report of neurological consultation 
by a private neurologist, O.B. Leramo, M.D.  Dr. Leramo found 
the veteran to have a slightly antalgic gait but also 
reported normal sensory and motor examinations.  The veteran 
had absent stretch myotactic reflexes in all extremities.  
Sensory examination showed left L4 hyperesthesia.  Spinal 
examination found the veteran to have limitation of spine 
movement in extension.  This physician's clinical impression 
was that the veteran suffered from left L4 radiculopathy, 
possibly polyneuropathy, and lumbar stenosis.  Also included 
are electrodiagnostic studies that a specialist in neurology, 
Behzad Ourmazdi, M.D., M.Sc., stated revealed no evidence of 
peripheral neuropathy but supported a finding of subacute and 
chronic dennervation in the L4, L5, and S1 myotomes.  An 
impression was provided that the left peroneal nerve axonal 
changes may suggest respective lumbar radiculopathy versus 
mononeuritis multiplex involving motor fibers exclusively.  
He stated that clinical correlation was indicated.  In an 
April 2004 report, Dr. Leramo provided a clinical impression 
of L4, L5, S1 radiculopathy.  

Because the veteran's service-connected disability of the 
spine is rated as 40 percent disabling from October 11, 2001 
to December 31, 2006, Diagnostic Codes 5295 and 5292 need not 
be considered as no rating higher than 40 percent is 
available under these Diagnostic Codes.  Nor does application 
of 38 C.F.R. § 4.40 and § 4.45 provide for ratings higher 
than the maximum available rating under a diagnostic code for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

As indicated above, the evidence of record during this period 
is speculative as to the cause of any neurological deficits 
suffered by the veteran.  In a report dated in July 2002, Dr. 
Reifenberg described the veteran as suffering from possible 
mild sciatica, which is recurrent although not present 
recently."  Dr. Ourmazdi's finding, that left peroneal nerve 
axonal changes may suggest respective lumbar radiculopathy 
versus mononeuritis multiplex involving motor fibers 
exclusively, is also speculative.  A grant of VA benefits 
cannot be based on such speculative opinions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

However, Dr. Sundaresan ultimately attributed the veteran's 
neurological symptoms of the extremities to causes other than 
his service-connected disability of the low back.  More 
importantly, as described below, more recent evidence 
resolved the ambiguity present in the aforementioned reports.  
In determining the appropriate rating for the veteran's 
disability on appeal, the Board must consider the entire 
recorded medical history relevant to that disability.  See 38 
C.F.R. §§ 4.1, 4.2; see also Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  The preponderance of the evidence of the entire 
record shows that the veteran's neurological symptoms, other 
than low back pain, are not the result of his service-
connected disability of the low back.  Because the veteran's 
neurological symptoms, such as loss of reflexes, numbness and 
tingling in the lower extremities, are not the result of his 
service-connected disability, assignment of a rating under 
the criteria for intervertebral disc syndrome, or assignment 
of separate ratings under a diagnostic code for neurological 
disability, would be inappropriate.  

Therefore, the veteran's chronic low back strain, now with 
lumbar spondylosis does not warrant a rating higher than 40 
percent disabling from October 11, 2001 to April 4, 2005, 
under either the old or new rating criteria.  There were no 
findings of unfavorable ankylosis of the entire thoracolumbar 
spine, incapacitating episodes of intervertebral disc 
syndrome, or of pronounced intervertebral disc syndrome.  The 
veteran had motion of the spine and his neurological symptoms 
were not the result of his service-connected disability.





From April 4, 2005, forward

In March and April 2005, the veteran underwent VA 
neurological and orthopedic examinations of his spine, 
respectively.  Orthopedic examination included range of 
motion measurements of 50 degrees of flexion, 5 degrees of 
extension, and 20 degrees of lateral flexion and lateral 
rotation, both bilaterally.  This examiner found the 
veteran's posture and reflexes of the veteran's lower 
extremities to be normal.  Percussion over the lumbar spine 
revealed mild tenderness but there was no sciatic notch 
tenderness on either side.  Straight leg raising was negative 
bilaterally.  

Neurological examination found normal strength in the 
veteran's lower extremities, and no atrophy, fasciculation, 
or involuntary tremors.  Knee jerks were barely present, 1 
plus, and reduced bilaterally.  Ankle jerks were absent 
bilaterally.  Plantar reflexes were flexor.  Biceps, triceps, 
and supinator reflexes were absent bilaterally.  Sensory 
examination revealed reduced pinprick sensation in the glove 
distribution to the elbows and stocking distribution up to 
the level of the knees bilaterally and symmetrically.  The 
examiner, a VA staff neurologist, remarked that vascular 
signs of polyneuropathy were present, as evidenced by the 
redness of the veteran's lower extremities below the knees.  

Following neurodiagnostic studies of all four extremities, 
this physician diagnosed the veteran with peripheral 
neuropathy affecting nerves of both the upper and lower 
extremities.  He stated that etiology of this peripheral 
neuropathy appeared to be nutritional and metabolic factors, 
including smoking and lack of vitamins.  The examiner 
attributed the veteran's chronic low back pain to chronic 
osteoarthritis.  He found no evidence of radiculopathy and no 
evidence of intervertebral disc protrusion at any level of 
the lumbosacral spine.  

This neurologist provided extensive discussion of the history 
and causes for the veteran's neurological symptoms as well as 
the symptoms caused by the veteran's service-connected 
disability of the lumbar spine.  He found that the veteran's 
back disability resulted in chronic low back pain but not in 
neurological deficits in the veteran's lower extremities.  
The neurologist indicated that he had reviewed the veteran's 
two volume claims file and analytically discussed the 
evidence contained in the claims file.  He confirmed a 
diagnosis of polyneuropathy by nerve conduction velocity 
studies in the upper and lower extremities, stating that the 
diagnosis of polyneuropathy explained the tingling and 
numbness in both the lower and upper extremities along with 
the physical findings of reduced reflexes and reduced 
sensations.  This examiner stated that the intermittent 
exacerbations of the veteran's low back pain were the result 
of his osteoarthritis of the lumbosacral spine.  In referring 
to the October 2001 MRI, the examiner stated that the 
radiologist report made no mention of nerve root compression 
or disc protrusion to compress any of the nerve roots; 
suggesting that intervertebral disc protrusion and lumbar 
radiculopathy from nerve root compression are not the factors 
giving rise to the veteran's neurological symptoms.  

Essentially, the findings of the March 2005 neurologic 
examination are that the neurologic symptoms and deficits of 
the veteran's extremities are not the result of his 
disability of the spine.  Rather, these arise from peripheral 
neuropathy, unrelated to his service.  His low back pain, and 
for that matter limitation of motion of his lumbar spine, are 
the result of his service-connected disability of the spine.  

Earlier medical evidence indicated that the veteran's 
neurological symptoms may be associated with his back 
disability.  The Board has considered the reports and 
opinions of Drs. Sundaresan, Reifenberg, Leramo, Ourmazdi, 
and Shubert, along with the VA examiners reports and 
opinions, and the various radiologist's reports.  The weight 
to be attached to such opinions is within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

All reports favorable to a finding that the veteran's 
neurological symptoms originate in his low back, were 
ultimately speculative in that respect, listing numerous 
proposed causes of these symptoms.  Speculative medical 
opinions are of limited probative value.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Dr. Reifenberg's 
finding of lumbar disc syndrome rested on diagnostic tests 
and findings provided by these other medical professionals so 
his opinion need not be evaluated separately.  Dr. Leramo's 
impression was highly speculative.  In stating that left 
peroneal axonal changes may suggest respective lumbar 
radiculpathy versus mononneurities multiplex involving motor 
fibers exclusively, Dr. Leramo's opinion amounts to a 
statement that the veteran's neurological symptoms may or may 
not have resulted from his low back disability.  The 
radiologist interpretation of x-rays was similarly 
speculative, finding that disc space height narrowing could 
indicate early degenerative disc disease.  The neurologist, 
Dr. Sundaresan, listed lumbosacral plexopathy and stenosis as 
conclusions in the electrodiagnostic report, but ultimately 
concluded, in his August 2002 letter, that test results were 
consistent with axonal type neuropathy and possible 
neuropathy secondary to monoclonal gammopathy.  Thus, Dr. 
Sundaresan agreed with the March 2005 VA neurologist that the 
veteran's neurological deficits did not originate with his 
low back disability.  

Additionally, the speculative reports favorable to the 
veteran provide little in the way of explanation for the 
findings.  In contrast, the March 2005 VA neurologist 
provided an in depth discussion, referring to numerous 
diagnostic tests.  Also of importance, both the March and 
April 2005 VA examiners included a review of the veteran's 
claims file, which the other examiners did not, and thus, the 
VA examinations were based on additional relevant clinical 
data.  

For the reasons stated above, the Board finds the March and 
April 2005 VA examiner's conclusions, along with Dr. 
Sundaresan's final letter, to be more probative of the 
etiology of the veteran's neurological symptoms of his 
extremities.  In short, the preponderance of the evidence 
shows that the veteran's neurological symptoms are not the 
result of intervertebral disc syndrome and are not the result 
of any service-connected nerve injuries or diseases.  Thus, 
rating the veteran's low back disability under criteria for 
intervertebral disc syndrome (old and new) or under the 
criteria found in diagnostic codes for neurologic 
disabilities would be inappropriate.  

Range of motion measured during the April 2005 VA orthopedic 
examination included forward flexion of 50 degrees.  Thus, 
flexion was not limited to the 30 degrees or less required 
for a rating higher than 20 percent under the General 
Formula, effective since September 26, 2003.  As normal 
forward flexion of the thoracolumbar spine is 90 degrees, the 
veteran demonstrated greater than 50 percent of normal 
forward flexion.  This limitation of motion of the lumbar 
spine does not rise to the level of severe limitation of the 
lumbar spine as required for a 40 percent rating under 
Diagnostic Code 5292.  

Nor do the April 2005 orthopedic examination and March 2005 
neurological examination show the veteran's service-connected 
disability of the spine to meet the criteria found in 
Diagnostic Code 5295.  As he demonstrated 20 degrees of 
lateral flexion and rotation, bilaterally, it cannot be said 
that he has a loss of lateral motion.  There is no evidence 
of positive Goldthwaite's sign.  Forward flexion to 50 
degrees precludes a finding of marked limitation of forward 
bending in the standing position.  Nor is there any finding 
of listing of the spine; indeed the 2005 VA orthopedic 
examiner stated that the veteran's posture was normal.  
Finally, no evidence shows the veteran to have any 
significant narrowing or irregularity of the disc space.  
Given, the VA neurologist's findings that the veteran's 
service connected disability has been stable for many years, 
there is basis for finding that his disc spaces have narrowed 
more than the very mild narrowing found on previous x-rays.  
Nor is any mention made of pain, incoordination, weakness, or 
lack of endurance on any of the motions demonstrated during 
these examinations.  Thus, here is no basis for a finding of 
further limitation of motion or function based upon 
application of 38 C.F.R. § 4.40 or § 4.45.  

Thus the March and April 2005 examinations showed that the 
veteran's service-connected disability of the spine does not 
meet the criteria for a rating higher than 20 percent 
disabling.  The record contains no evidence addressing the 
rating criteria past the dates of those examinations.  
Therefore, a rating higher than 20 percent is not warranted 
from December 31, 2006, forward.  


Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Evidence of record does not show the veteran to have required 
any periods of hospitalization for his chronic low back 
strain, now with lumbar spondylosis.  In a letter dated in 
February 2006, the veteran argued that he had been unemployed 
due to his disability of the spine.  He asserts that his 
"job applications were rejected because of Workers 
Compensation and other Insurer's restrictions against their 
policy holders hiring persons with my sort of disability."  
The veteran has provided no rejection notices from any 
company for this reason, or any other objective evidence of 
rejection from employment on this basis.  The Board finds his 
unsupported statements of rejection from employment based on 
what all medical evidence shows to be relatively mild 
disability, insufficient to establish that his service 
connected disability of the spine has caused marked 
interference with employment.  In the absence of evidence 
presenting exceptional circumstances, the claim is not 
referred for consideration of an extraschedular rating; the 
veteran's disability is appropriately rated under the 
schedular criteria.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for chronic low back strain, now with lumbar 
spondylosis, prior to October 11, 2001, on appeal from the 
initial determination, is denied.  

Entitlement to a disability evaluation in excess of 40 
percent for chronic law back strain, now with lumbar 
spondylosis, from October 11, 2001 to December 31, 2006, is 
denied.  

Entitlement to a disability evaluation in excess of 20 
percent for chronic low back strain, now with lumbar 
spondylosis, from December 31, 2006, forward, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


